           Case 5:20-cv-03267-SAC Document 4 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SAMUEL C. ROARK,

                Plaintiff,

                v.                                              CASE NO. 20-3267-SAC

DONALD ASH, et. al,

                Defendants.


                                               ORDER

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On October 28, 2020,

the Court entered a Notice of Deficiency (Doc. 3), directing Plaintiff to submit his Complaint on

court-approved forms and to either pay the filing fee or file a motion to proceed without payment

of fees. The deadline for Plaintiff to correct the deficiencies was November 27, 2020. The

Notice of Deficiency provides that “[i]f you fail to comply within the prescribed time, the Judge

presiding over your case will be notified of your non-compliance, and this action may be

dismissed without further notice for failure to comply with this court order.” (Doc. 3, at 1–2.)

Plaintiff has failed to comply with the Court’s order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is



                                                   1
          Case 5:20-cv-03267-SAC Document 4 Filed 12/07/20 Page 2 of 2




not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

       Plaintiff has failed to comply with the Court’s order by the deadline. Therefore, this case

is dismissed without prejudice pursuant to Rule 41(b).

       IT IS THEREFORE ORDERED THAT this action is dismissed without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

       IT IS FURTHER ORDERED THAT Plaintiff’s motion for issuance of summons

(Doc. 2) is denied as moot.

       IT IS SO ORDERED.

       Dated December 7, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
